Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Second Fiscal Quarter Results SAN JOSE, Calif.—July 28 , 2014—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) the leading provider of yield improvement technologies and services for the integrated circuit (IC) manufacturing process life cycle, today announced financial results for its second fiscal quarter ended June 3 0, 2014. Total revenues for the second fiscal quarter of 2014 totaled $24.6 million, down 9% from $27.1 million for the first fiscal quarter of 2014 and down 1% when compared to total revenues of $24.8 million for the second fiscal quarter of 2013. Design-to-silicon-yield solutions revenue for the second fiscal quarter of 2014 totaled $13.1 million, down 12% from $14.9 million for the first fiscal quarter of 2014 and down 12% when compared to design-to-silicon-yield solutions revenue of $15.0 million for the second fiscal quarter of 2013 . Gainshare performance incentives revenue for the second fiscal quarter of 2014 totaled $11.5 million , down 5% from $12.2 million for the first fiscal quarter of 2014 and up 17% when compared to gainshare performance incentives revenue of $9.8 million for the second fiscal quarter of 2013 . On a GAAP basis, net income for the second fiscal quarter of 2014 was $4.7 million, or $0.15 per basic and diluted share, compared to $6.3 million, or $0.21 per basic and $0.20 per diluted share, for the first fiscal quarter of 2014 , and compared to $4.6 million, or $0.15 per basic and diluted share, for the second fiscal quarter of 2013 . Cash and cash equivalents were $106.9 million at June 30, 2014, compared to $89.4 million at December 31, 2013. Non-GAAP net income for the second fiscal quarter of 2014 was $9.0 million, or $0.28 per diluted share, compared to $9.5 million, or $0.30 per diluted share, for the first fiscal quarter of 2014
